FILED
                                                                      United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                      Tenth Circuit

                                FOR THE TENTH CIRCUIT                      December 2, 2020
                            _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                          No. 19-3193
                                                   (D.C. No. 2:16-CR-20032-JAR-2)
 KARL CARTER,                                                  (D. Kan.)

        Defendant.

 ------------------------------

 TYWAN A. POOLE,

        Movant - Appellant.
                       _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

       Tywan A. Poole, proceeding pro se, appeals from the district court’s denial of

his motion for discovery and return of seized property under Rule 41(g) of the




       *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
Federal Rules of Criminal Procedure. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

      I. Background

      A. Proceedings in the Western District of Missouri

      Mr. Poole entered a guilty plea to a two-count information in the Western

District of Missouri charging him with possession with intent to distribute 10 grams

or more of PCP and being a drug user in possession of a firearm. He was sentenced

to serve 96 months in prison. Between 2015 and 2019, Mr. Poole made a number of

attempts to collaterally attack his conviction and/or sentence in the Western District

of Missouri and the Eighth Circuit, but all of his attempts were unsuccessful.

Mr. Poole spent part of his imprisonment at a detention facility in Leavenworth,

Kansas operated by Corrections Corporation of America (“CCA”).

      B. Proceedings in the District of Kansas

      This case arises from a motion Mr. Poole filed in a criminal case against other

defendants, in the District of Kansas, related to events at the Leavenworth detention

facility (“CCA-Leavenworth”). The Kansas case, No. 16-cr-20032, began in April

2016 when Lorenzo Black, Karl Carter, and five other defendants were charged with

offenses related to smuggling contraband into CCA-Leavenworth.1 A few months


      1
        Although this case has been referred to as United States v. Black in prior
proceedings in this court and in the government’s brief, the caption on the district
court’s order that is being appealed and that is now being used in this appeal is
United States v. Carter. Although Mr. Black originally was the first named
defendant, Mr. Carter was the only defendant that remained in the case after
August 1, 2018, and Mr. Poole filed his Rule 41(g) motion in April 2019.
                                           2
later the Federal Public Defender’s Office for the District of Kansas (“FPD”) sought

to intervene and filed a motion under Rule 41(g) for “Return of information.” R. at

16. The FPD alleged in its initial motion and in an amended motion that CCA

recorded meetings and calls between attorneys and clients at CCA-Leavenworth and

provided those recordings to the United States Attorney’s Office (“USAO”) for the

District of Kansas, in violation of the Sixth Amendment. Although the FPD did not

represent any of the defendants in the case, it represented a number of detainees at

the CCA-Leavenworth facility. Mr. Carter, as well as two other defendants from the

District of Kansas that were not defendants in the case, filed motions to join the

FPD’s Rule 41(g) motion. The district court ultimately appointed a special master to

investigate the allegations in the FPD’s Rule 41(g) motion.

      In February 2018, the government filed a petition for a writ of mandamus

seeking an order directing the district court to terminate Phase III of the special

master’s investigation, quash subpoenas, and restrict the use of subpoenas going

forward. We granted the mandamus petition in limited part, directing “the district

court to limit the scope of investigation and inquiries to matters related to defendants

before the court in United States v. Black, No. 16-20032-JAR, and to other parties in

Black who have filed Rule 41(g) motions in that proceeding.” Supp. R., Vol. 1 at 16.

In its subsequent Findings of Fact and Conclusions of Law, the district court

recognized the “two categories of parties” set out in our mandamus order. Supp. R.,

Vol. 2 at 33. It then explained that it followed our “directive” and only addressed

motions that “[fell] within the scope of the Tenth Circuit’s mandate.” Id. at 34.

                                            3
       C. Mr. Poole’s Rule 41(g) Motion

       In April 2019, Mr. Poole filed an “Addendum to Motion for Discovery

Summary Judgment of Seized Property under Fed. R. Crim. P. 41(g).” R. at 76

(some capitalization omitted). Although he stated that he wanted the court to allow

him to amend his “original Motion under Rule 41(g),” id., there is no record that he

ever filed an earlier Rule 41(g) motion in District of Kansas case 16-cr-20032. He

indicated that he was attaching two documents as proof of prejudice from Sixth

Amendment violations while he was housed at CCA-Leavenworth. The district court

denied Mr. Poole’s motion. He now appeals from the district court’s decision.

       II. Discussion

       We review the district court’s denial of a Rule 41(g) motion for abuse of

discretion. See United States v. Copeman, 458 F.3d 1070, 1072 (10th Cir. 2006).

       In denying Mr. Poole’s Rule 41(g) motion, the district court stated:

               This case deals exclusively with the Sixth Amendment claims of . . .
       detainees prosecuted by the USAO for the District of Kansas. The [FPD]
       has been appointed to represent all litigants from the District of Kansas who
       seek relief on claims such as these. The Court has ordered the return of all
       recordings to the FPD, which will then determine whether and to what
       extent to seek relief for individual litigants under 28 U.S.C. § 2255. That
       office has not been appointed to represent litigants from the Western
       District of Missouri. Thus, the Court finds no basis to allow non-District of
       Kansas litigants to intervene in this matter for the purposes of obtaining
       relief.
R. at 84-85.

       On appeal, Mr. Poole fails to address the reasoning in the district court’s

denial order and instead argues the merits of his Rule 41(g) motion. Given that


                                            4
Mr. Poole is not a defendant in United States v. Carter, he was not prosecuted in the

District of Kansas, his criminal proceedings concluded in 2015, and he was not

represented by the FPD during his post-conviction detention at CCA-Leavenworth,

he has not shown why he should be entitled to relief in the United States v. Carter

case. The district court’s decision denying Mr. Poole’s Rule 41(g) motion is

consistent with the scope of the case set out in its Findings of Fact and Conclusions

of Law, see, e.g., Supp. R., Vol. 2 at 19, 33-35, and with the directive in our

mandamus order, see Supp. R., Vol. 1 at 16. We see no abuse of discretion in the

district court’s denial of Mr. Poole’s Rule 41(g) motion.

      III. Conclusion

      We affirm the district court’s judgment. We grant Mr. Poole’s motion for

leave to proceed on appeal without prepayment of costs or fees. Because the relevant

statute excuses only “prepayment of fees,” 28 U.S.C. § 1915(a)(1), we remind

Mr. Poole that he remains obligated to pay the full docketing and filing fee to the

Clerk of this Court.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                           5